

 
Exhibit A
 
UNCONDITIONAL GUARANTEE
 
In consideration of financial accommodations given or to be given or continued
to, Phoenix Aerospace, Inc., a company incorporated under the laws of the State
of Nevada (the “Borrower”) of 61B Industrial Parkway, Mound House, NV 89706,
U.S.A., by Zvi Bar-Nes Nissensohn, Israeli Passport no. 9379265 (the “Lender”),
pursuant to that certain Convertible Loan Agreement made and entered into on
even date (“CLA”) among the Borrower, the undersigned and the Lender, the
undersigned irrevocably and unconditionally guarantee to the Lender, payment
pursuant to the CLA when due, whether by acceleration or otherwise, of any and
all liabilities of the Borrower to the Lender, to amounts, together with all
interest thereon and all attorney’s fees, costs and expenses of collection
incurred by the Lender in enforcing any of such liabilities and/or the terms
hereof.
 
The term “liabilities of the Borrower” shall include all liabilities, direct or
contingent, joint, several or independent, of the Borrower now or hereafter
existing, due or to become due to, or held or to be held by, the Lender for its
own account or as agent for another or others, whether created directly or
acquired by assignment or otherwise.
 
The undersigned waives notice of acceptance of this guarantee and notice of any
liability to which it may apply, and waives presentment, demand of payment,
protest, notice of dishonour or non-payment of any such liabilities, suit or
taking other action by the Lender against, and any other notice to, any part
liable thereon (including the undersigned).
 
The Lender may at any time and from time to time (whether or not after
revocation or termination of this guarantee) without the consent of, or notice
(except as shall be required by applicable statute and cannot be waived) to, the
undersigned, without incurring responsibility to the undersigned, without
impairing or releasing the obligations of the undersigned hereunder, upon or
without any terms or conditions and in whole or in part:
 
1. Change the manner, place of and/or terms of payment, and/or change or extend
the time of payment of, renew or alter, any liability of the Borrower, any
security therefor, or any liability incurred directly or indirectly in respect
thereto and the guarantee herein made shall apply to the liabilities of the
Borrower as so changed, extended, renewed or altered; and
 
2. Sell, exchange, release, surrender, realize upon or otherwise deal with, in
any manner and in any order, any property by whosoever at any time pledged or
mortgaged to secure or howsoever securing, the liabilities hereby guaranteed or
any liabilities (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and/or any offset there against; and
 
3. Exercise or refrain from exercising any rights against the Borrower or others
(including the undersigned) or otherwise act or refrain from acting; and
 
4. Settle or compromise any liability hereby guaranteed, any security therefor
or any liability (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and may subordinate the payment of all
or any part thereof to the payment of any liability (whether due or not) of the
Borrower to creditors of the Borrower other than the Lender and the undersigned;
and
 
5. Apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Lender regardless of what liability or
liabilities of the Borrower remain unpaid.
 
No invalidity, irregularity or unenforceability of all or any part of the
liabilities hereby guaranteed or of any security therefor shall affect, impair
or be a defence to this guarantee and this guarantee is a primary obligation of
the undersigned.
 
This guarantee is unlimited and a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. As to the undersigned, this guarantee
shall continue until written notice of revocation signed by the undersigned
shall have been actually received by the Lender, notwithstanding a revocation
by, or complete or partial release for any cause of anyone liable in any manner
for the liabilities hereby guaranteed or for the liabilities (including those
hereunder) incurred directly or indirectly in respect thereof or hereof, and
notwithstanding the dissolution, termination or increase, decrease or change in
personnel of any one or more of the undersigned which may be partnerships. No
revocation or termination hereof shall affect in any manner rights arising under
this guarantee with respect to (a) liabilities which shall have been created,
contracted, assumed or incurred prior to receipt by the Lender of written notice
of such revocation or termination or (b) liabilities which shall have been
created, contracted, assumed or incurred after receipt of such written notice
pursuant to any contract entered into by the Lender prior to receipt of such
notice; and the sole effect of revocation or termination hereof shall be to
exclude from this guarantee liabilities thereafter arising which are unconnected
with liabilities therefore arising or transactions therefore entered into.
 
Any and all rights and claims of the undersigned against the Borrower or any of
its property, arising by reason of any payment by the undersigned to the Lender
pursuant to the provisions of this guarantee, shall be subordinate and subject
in right of payment to the prior payment in full of all liabilities of the
Borrower to the Lender.
 
The Lender at all times and from time to time shall have the right to require
the undersigned to deliver to the Lender as security for the liabilities of the
undersigned hereunder collateral security, original or additional, satisfactory
to the Lender.
 
Upon the happening of any of the following events: the insolvency (however
evidenced) of the Borrower, or of any person (including the undersigned) who is
liable directly or indirectly in respect of any of the liabilities of the
Borrower, or an adverse change in the financial condition of the Borrower, or
suspension of business of the Borrower, or the issuance of any warrant, process
or order of attachment, garnishment or other lien and/or the filing of a lien as
a result thereof against any of the property of the Borrower, or the making by
the Borrower of an assignment for the benefit of creditors, or a trustee or
receiver being appointed for the Borrower, or for any of its property, or any
proceeding being commenced by or against the Borrower under any bankruptcy,
reorganization, arrangement of debts, insolvency, readjustment of debt,
receivership, liquidation or dissolution law or statute, or it appears that any
representation in any financial or other statement of the Borrower, delivered to
the Lender by or on behalf of the Borrower, is untrue or incomplete, or if the
Lender deems itself insecure - then and in any such event, and at any time
thereafter, the Lender may, without notice to the Borrower, make the liabilities
of the Borrower to the Lender, whether or not then due, immediately due and
payable hereunder as to the undersigned, and the Lender shall be entitled to
enforce the obligations of the undersigned hereunder.
 
Upon non-payment when due of any of the liabilities of the Borrower or the
undersigned to the Lender, the Lender shall have the right from time to time,
without advertisement or demand upon notice to the Borrower or the undersigned
or right of redemption except as shall be required by applicable statute and
cannot be waived, to sell, re-sell, assign, transfer and deliver all or part of
said property of the undersigned, at any brokers board or exchange or at public
or private sale, for cash or on credit or for future delivery, and in connection
therewith may grant options and may impose reasonable conditions such as
requiring any purchase of any stock so sold to represent that such stock is
purchased for investment purposes only. Upon each sale the Lender, unless
prohibited by provision of any applicable statute which cannot be waived, may
purchase all or any part of said property being sold, free from and discharged
of all trusts, claims, right of redemption and equities of the undersigned.
 
In the case of each such sale, or of any proceedings to collect any liabilities
of the undersigned to the Lender, the undersigned shall pay all costs and
expenses of every kind for collection, sale or delivery, including reasonable
attorney’s fees, and after deducting such costs and expenses from the proceeds
of sale or collection, the Lender may apply any residue to pay any of such
liabilities of the undersigned, who shall continue liable for any deficiency,
with interest.
 
If claim is ever made upon the Lender for repayment or recovery of any amount or
amounts received by the Lender in payment or on account of any of the
liabilities of the Borrower and the Lender repays all or part of said amount by
reason of (a) any judgment, decree or order of any court or administrative body
having jurisdiction over the Lender or any of its property, or (b) any
settlement or compromise of any such claim effected by the Lender with any such
claimant (including the Borrower), then and in such event the undersigned agree
that any such judgment, decree, order, settlement or compromise shall be binding
upon the undersigned, notwithstanding any revocation hereof or the cancellation
of any note or other instrument evidencing any liability of the Borrower, and
the undersigned shall be and remain liable to the Lender hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by the Lender.
 
Unless prohibited by any applicable statute which cannot be waived, any
acknowledgement or new promise, whether by payment of principal or interest or
otherwise and whether by the Borrower or others (including the undersigned),
with respect to any of the liabilities of the Borrower shall, if the statute of
limitations in favor of the undersigned against the Lender shall have commenced
to run, toll the running of such statute of limitations and, if the period of
such statute of limitations shall have expired, prevent the operation of such
statute of limitations.
 
The Lender shall have no responsibility for ascertaining, nor for informing the
undersigned with respect to, nor be required to take any action concerning, any
maturities, calls, conversions, exchanges, offers, tenders or similar matters
relating to any of the property of the undersigned (whether or not the Lender
has, or is deemed to have, knowledge of any of the aforesaid), provided the
Lender shall endeavour to take such action as or may be requested or authorized
by the undersigned if the Lender determines, in its sole discretion, that such
action will not adversely affect the value as collateral of the property of the
undersigned in question and the relative request or authorization is made in
writing and is received by the Lender in due time.
 
The Lender shall not be bound to take any steps necessary to preserve any rights
in any of the property of the undersigned against prior parties which may be
liable in connection therewith, and the undersigned hereby agrees to take such
steps. The Lender may nevertheless at any time (a) take any action it may deem
appropriate, for the case or preservation of such property or of any rights of
the undersigned or the Lender thereon, (b) demand, use for, collect or receive
any money or property at any time due, payable or receivable on account of or in
exchange for any property of the undersigned, (c) compromise and settle with any
person liable on such property, or (d) extend the time of payment or otherwise
change the terms thereof as to any party liable thereon, all without notice to,
without incurring responsibility to, and without effecting any of the
liabilities hereunder of, the undersigned. The undersigned shall pay to the
Lender all costs and expenses, including filing fees and attorney’s fees,
incurred by the Lender in connection with the custody, care, preservation or
collection of any of the property of the undersigned or in seeking to enforce
any of the liabilities or obligations of the undersigned hereunder.
 
The Lender shall have the right, at any time and from time to time, without
notice, to (i) notify any obligor on any of such property to make payment to the
Lender of any amounts due thereon; and/or (ii) take control of any proceeds of
any of such property.
 
No delay on the part of the Lender in exercising any of its options, powers or
rights, or partial or single exercise thereof, shall constitute a waiver
thereof. No waiver of any of its rights hereunder, and no modification or
amendment of this guarantee, shall be deemed to be made by the Lender unless the
same shall be in writing, duly signed on behalf of the Lender, and each such
waiver, if any, shall apply only with respect to the specific issuance involved,
and shall in no way impair the rights of the Lender or the obligations of the
undersigned to the Lender in any other respect at any other time.
 
The Lender is under no duty to the undersigned to protect, secure, insure or
obtain, or perfect any security interest in, any property pledged in connection
with the liabilities of the Borrower (i) which is set in the Lender’s possession
or (ii) which has not been pledged by the undersigned.
 
The undersigned shall pay the unpaid accounts of the obligations of the Borrower
in U.S. currency and at the same places where such liabilities are payable by
their terms.
 
The undersigned, if more than one, shall be jointly and severally liable
hereunder and the term “undersigned” wherever used herein shall mean the
undersigned or any one or more of them. Anyone signing the guarantee shall be
bound hereby, whether or not anyone else signs this guarantee at any time. The
term “Lender” includes any agent of the Lender acting for it.
 
The undersigned hereby irrevocably waives and gives up any and all legal and
equitable rights and claims arising from the existence or performance of this
guarantee that the undersigned may now or hereafter have and that would result
in the undersigned being deemed a “creditor” (under the Federal Bankruptcy Code
or any other law) of the Borrower or of any other person or entity directly or
contingently liable for any of the liabilities of the Borrower (a “Third
Party”), including without limitation all rights of subrogation, indemnity,
reimbursement, exoneration and/or contribution, and including without limitation
any such right or claim against or with respect to any property (including
without limitation any collateral security) of the Borrower or of any Third
Party. In furtherance, and not in limitation, of the preceding waiver, the
undersigned agrees that any payment by the undersigned to the Lender pursuant to
this guarantee shall be deemed a contribution to the capital of the Borrower,
and any such payment shall not constitute the undersigned as a “creditor” of the
Borrower or of any Third Party.
 
This Guarantee and the rights and obligations of the Lender and of the
undersigned hereunder shall be governed and construed in accordance with the
internal laws of the State of Nevada without giving effect to conflict of law
principles. The undersigned submit to the jurisdiction of the United States
District Court of Nevada with respect to any dispute arising hereunder or
relating to any of the liabilities of the Borrower. Service of process may be
made on the undersigned in the manner specified hereinbelow, by personal
delivery at, or by mail addressed to, any address to which the Lender may
address notices to the undersigned as set forth below. Any judicial proceeding
shall take place without a jury, which is hereby waived. The undersigned also
waives the right to assert any counterclaim or setoff in any litigation brought
to enforce the Lender’s rights and remedies hereunder. In connection with any
litigation, the undersigned irrevocably waives any sovereign immunity that they
may have or hereafter acquire, including but not limited to immunity from the
jurisdiction of any court, from any legal process, from attachment prior to
judgement, from attachment in aid of execution, from execution or otherwise.
 
Any notice in connection with this Guarantee shall be in writing and may be
delivered personally or by fax, or by registered or certified mail, return
receipt requested, addressed (a) to the undersigned at 61B Industrial Parkway,
Mound House, NV 89706, U.S.A, Fax: +1-775-882-9777, or to any other address that
the Lender believes to be the address of the undersigned, and (b) to the Lender
at 27 Alexander Penn, Tel-Aviv 69641, Israel. Any such notice or other
communication may also be addressed to such other address(es) as may be
designated in writing afterwards. All such notices or other communication shall
be deemed given when delivered personally or electronically or when mailed,
except notice of change of address, which shall be deemed to have been given
when received.
 
Date: September __, 2011
 
PHOENIX INTERNATIONAL VENTURES, INC.
 


 
By:           _______________________________________________
 
Name:           Zahir Teja
 
Title:           Chairman and Chief Executive Officer